[gcolor.jpg]

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

AWARD OF RESTRICTED STOCK

The Board of Directors (the "Board") of Directors of Geospace Technologies
Corporation (the "Company"), pursuant to the Geospace Technologies Corporation
2014 Long-Term Incentive Plan (the "Plan"), hereby awards to
you, __________________, effective as of ________________(the "Grant Date"),
________ shares (the "Shares") of the Company's Common Stock, $0.01 par value
per share (the "Common Stock"), set forth above as Restricted Stock on the
following terms and conditions:

During the Restricted Period, the Shares of Restricted Stock will be evidenced
by entries in the stock register of the Company reflecting that such Shares of
Restricted Stock have been issued in your name. For purposes of this Agreement,
the term "Restricted Period" means the period specified herein during which the
Shares may not be sold, assigned, transferred, pledged, or otherwise encumbered.

The Shares that are awarded hereby to you as Restricted Stock shall be subject
to the prohibitions and restrictions set forth herein with respect to the sale
or other disposition of such Shares and the obligation to forfeit and surrender
such Shares to the Company (the "Forfeiture Restrictions"). The Forfeiture
Restrictions shall lapse as to the Shares that are awarded hereby in accordance
with the following schedule provided that your service on the Board has not
terminated prior to the applicable lapse date:

(a) on the first anniversary of the Grant Date, the Forfeiture Restrictions
shall lapse as to one-quarter of the Shares subject to this Agreement; and

(b) on each succeeding anniversary of the Grant Date, the Forfeiture
Restrictions shall lapse as to an additional one-quarter of the Shares subject
to this Agreement, so that on the fourth anniversary of the Grant Date the
Forfeiture Restrictions shall lapse as to all of the Shares subject to this
Agreement.

If a Change of Control of the Company occurs or your service on the Board
terminates before the fourth anniversary of the Grant Date, your rights to the
Shares of Restricted Stock under this Agreement will be determined as provided
in the attached Terms and Conditions of Restricted Stock Award Agreements (the
"Terms and Conditions").

The Shares of Restricted Stock awarded hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of (other than by will or the applicable laws of descent and
distribution) to the extent then subject to the Forfeiture Restrictions. Any
such attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Agreement shall be void and the
Company Group shall not be bound thereby. Further, the Shares awarded hereby
that are no longer subject to Forfeiture Restrictions may not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. You also agree that (a) the Company
may refuse to cause the transfer of the Shares to be registered on the stock
register of the Company if such proposed transfer would in the opinion of
counsel satisfactory to the Company constitute a violation of any applicable
federal or state securities law and (b) the Company may give related
instructions to the transfer agent, if any, to stop registration of the transfer
of the Shares.

Upon the lapse of the Forfeiture Restrictions with respect to Shares awarded
hereby the Company shall cause to be delivered to you a stock certificate
representing such Shares, and such Shares shall be transferable by you (except
to the extent that any proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of applicable federal or
state securities law).

The Shares that may be issued under the Plan will be registered with the
Securities and Exchange Commission under a Registration Statement on Form S-8.
You may obtain a copy of the Plan Prospectus by requesting it from the Company.

Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Plan or the Terms and Conditions.

In accepting the award of Shares of Restricted Stock set forth in this Agreement
you accept and agree to be bound by all the terms and conditions of the Plan,
this Agreement and the Terms and Conditions.

GEOSPACE TECHNOLOGIES CORPORATION

 

 

Chief Executive Officer

 

 

ACCEPTED this _____ day of ___________,_____.

 

Director

 

 

 

GEOSPACE TECHNOLOGIES CORPORATION

TERMS AND CONDITIONS
OF
DIRECTOR RESTRICTED STOCK AWARD AGREEMENTS 

These Terms and Conditions are applicable to a restricted stock award granted
pursuant to the Geospace Technologies Corporation 2014 Long-Term Incentive Plan
(the "Plan") and are incorporated as part of the Restricted Stock Award
Agreement setting forth the terms of such restricted stock award (the
"Agreement").

TERMINATION OF SERVICE.
 The following provisions will apply in the event your service on the Board
terminates before the before the fourth anniversary of the Grant Date (the "
Fourth Anniversary Date
") under the Restricted Stock Award Agreement awarded to you (the "
Agreement
"):
Termination Generally
. If your employment with the Company Group terminates on or before the Fourth
Anniversary Date for any reason other than one of the reasons described in
Sections 1.2 and 1.3 below, the Forfeiture Restrictions then applicable to the
Shares of Restricted Stock shall not lapse and the number of Shares of
Restricted Stock then subject to the Forfeiture Restrictions shall be forfeited
to the Company on the date your employment terminates.
Disability
. Notwithstanding any other provision of the Agreement or these Terms and
Conditions to the contrary, if you become permanently disabled before the Fourth
Anniversary Date and before your service on the Board terminates, all remaining
Forfeiture Restrictions shall immediately lapse on the date of the termination
of your employment due to your becoming permanently disabled. For purposes of
this Section 1.2, you will be "
permanently disabled
" if you are unable to perform any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.
Death
. Notwithstanding any other provision of the Agreement or these Terms and
Conditions to the contrary, if you die before the Fourth Anniversary Date and
before your service on the Board terminates, all remaining Forfeiture
Restrictions shall immediately lapse on the date of the termination of your
employment due to death.

CHANGE OF CONTROL. 
Notwithstanding any other provision of the Agreement or these Terms and
Conditions to the contrary, if a Change of Control occurs before the Fourth
Anniversary Date and before you cease to be a member of the Board, then all
remaining Forfeiture Restrictions shall immediately lapse on date of the Change
of Control.
NONTRANSFERABILITY. 
The Agreement is not transferable by you otherwise than by will or by the laws
of descent and distribution.
CAPITAL ADJUSTMENTS AND REORGANIZATIONS.
 The existence of the Shares of Restricted Stock shall not affect in any way the
right or power of the Company or any company the stock of which is awarded
pursuant to the Agreement to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or its business, engage
in any merger or consolidation, issue any debt or equity securities, dissolve or
liquidate, or sell, lease, exchange or otherwise dispose of all or any part of
its assets or business, or engage in any other corporate act or proceeding.
RIGHTS REGARDING DISTRIBUTIONS MADE BY THE COMPANY DURING THE RESTRICTED PERIOD
. During the Restricted Period, (a) any securities of the Company distributed by
the Company in respect of the Shares of Restricted Stock will be evidenced by
entries in the appropriate securities register of the Company reflecting that
such securities of the Company, if any, have been issued in your name (the "
Retained Company Securities
") and (b) any securities of any company other than the Company or any other
property (other than regular cash dividends) distributed by the Company in
respect of the Shares of Restricted Stock will be evidenced in your name by such
certificates or in such other manner as the Company determines (the "
Retained Other Securities and Property
") and shall bear a restrictive legend to the effect that ownership of such
Retained Other Securities and Property and the enjoyment of all rights
appurtenant thereto, are subject to the restrictions, terms, and conditions
provided in the Plan, the Agreement and these Terms and Conditions. The Retained
Company Securities and the Retained Other Securities and Property (collectively,
the "
Retained Distributions
") shall be subject to the same restrictions, terms and conditions as are
applicable to the Shares of Restricted Stock.
RIGHTS WITH RESPECT TO SHARES OF RESTRICTED STOCK AND RETAINED DISTRIBUTIONS
DURING RESTRICTED PERIOD
. You shall have the right to vote the Shares of Restricted Stock awarded to you
and to receive and retain all regular cash dividends (which will be paid
currently and in no case later than the end of the calendar year in which the
dividends are paid to the holders of the Common Stock or, if later, the 15th day
of the third month following the date the dividends are paid to the holders of
the Common Stock), and to exercise all other rights, powers and privileges of a
holder of the Common Stock, with respect to such Shares of Restricted Stock,
with the exception that (a) you shall not be entitled to delivery of a stock
certificate or certificates representing such Shares of Restricted Stock until
the Forfeiture Restrictions applicable thereto shall have lapsed, (b) the
Company shall retain custody of all Retained Distributions made or declared with
respect to the Shares of Restricted Stock until such time, if ever, as the
Forfeiture Restrictions applicable to the Shares of Restricted Stock with
respect to which such Retained Distributions shall have been made, paid, or
declared shall have lapsed, and such Retained Distributions shall not bear
interest or be segregated in separate accounts and (c) you may not sell, assign,
transfer, pledge, exchange, encumber, or dispose of the Shares of Restricted
Stock or any Retained Distributions during the Restricted Period. During the
Restricted Period, the Company may, in its sole discretion, issue certificates
for some or all of the Shares of Restricted Stock, in which case all such
certificates shall be delivered to the Corporate Secretary of the Company or to
such other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Shares of Restricted Stock occurs or
the Forfeiture Restrictions lapse. When requested by the Company, you shall
execute such stock powers or other instruments of assignment as the Company
requests relating to transfer to the Company of all or any portion of such
Shares of Restricted Stock and any Retained Distributions that are forfeited in
accordance with the Plan, the Agreement and these Terms and Conditions.
SECTION 83(B) ELECTION.
 You shall not exercise the election permitted under Section 83(b) of the Code
with respect to the Shares of Restricted Stock without the written approval of
the Chief Financial Officer of the Company.
SECURITIES ACT LEGEND.
 You consent to the placing on any certificate for the Shares of an appropriate
legend restricting resale or other transfer of the Shares except in accordance
with the Securities Act of 1933 and all applicable rules thereunder.
LIMIT OF LIABILITY
. Under no circumstances will the Company or any Affiliate be liable for any
indirect, incidental, consequential or special damages (including lost profits)
of any form incurred by any person, whether or not foreseeable and regardless of
the form of the act in which such a claim may be brought, with respect to the
Plan.
DATA PRIVACY
. The Company's Human Resources Department in Houston, Texas (U.S.A.)
administers and maintains the data regarding the Plan, the awardees and the
restricted stock granted to awardees for all employees in the Company Group
worldwide.

The data administered and maintained by the Company includes information that
may be considered personal data, including the name of the awardee, the award
granted and the number of shares of restricted stock included in any award
("Personal Data"). From time to time the Company may transfer certain of your
Personal Data to Affiliates as necessary for the purpose of implementation,
administration and management of your participation in the Plan (the
"Purposes"), and the Company and its Affiliates may each further transfer your
Personal Data to any third parties assisting the Company in the implementation,
administration and management of the Plan (collectively, "Data Recipients"). The
countries to which your Personal Data may be transferred may have data
protection standards that are different than those in your home country and that
offer a level of data protection that is less than that in your home country.

In accepting the award of the Restricted Stock set forth in the Agreement, you
hereby expressly acknowledge that you understand that from time to time the
Company may transfer your Personal Data to Data Recipients for the Purposes. You
further acknowledge that you understand that the countries to which your
Personal Data may be transferred may have data protection standards that are
different than those in your home country and that offer a level of data
protection that is less than that in your home country.

Further, in accepting the award of the Restricted Stock set forth in the
Agreement, you hereby expressly affirm that you do not object, and you hereby
expressly consent, to the transfer of your Personal Data by the Company to Data
Recipients for the Purposes from time to time.

MISCELLANEOUS
. The Agreement is awarded pursuant to and is subject to all of the provisions
of the Plan, including amendments to the Plan, if any. In the event of a
conflict between these Terms and Conditions and the Plan provisions, the Plan
provisions will control. The terms "
you
" and "
your
" refer to the Participant named in the Agreement. Capitalized terms that are
not defined herein shall have the meanings ascribed to such terms in the Plan or
the Agreement.

 